            Case 4:17-cr-00111-JM Document 730 Filed 01/25/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT ARKANSAS

UNITED STATES OF AMERICA                   )
                                           )
v.                                         )     No. 4:17CR00111 JM
                                           )
AARON LARAY CLARK ET AL.                   )

                                       STATUS REPORT

       The United States of America, through Cody Hiland, United States Attorney for

the Eastern District of Arkansas, and Benecia B. Moore, Assistant U.S. Attorney for said

district, for its status report, states:

       1.      Counsel for the United States has attempted to consult with counsel for

the remaining defendants in the above-captioned case but has not been successful in

conferring with all of them.

       2.      Trial is currently set to begin on Tuesday, February 19, 2019, at 9:15am.

The defendants currently set for trial are John Webster Batton (Dale West), Carlos

Eugene Burton (Blake Byrd), Jeremy Donte Craig (Lea Ellen Fowler), Abreana Laray

Daniels (Ronald Davis), Kevin Dwane Dixon (Mark Hampton), Alicia Lauren

Fullington (Jeff Rosenzweig), Joseph Jamar Handy (Patrick Spivey), Desmond Kentrell

Kelley (John Wesley Hall), Lowell John Ladd (Fletcher See), Antonio L. Lewis (Sara

Merritt), Dalvin D. Lewis (Maximillan Sprinkle), Marlon Shawn Marbley (Mark Jesse),

Jamal Cornell McCoy (Ray Nickle), Kwesi Okang Montague (Jim Wyatt), Roderick O.

Rainey (Robby Golden), Benson Dubois Smith (Brooks Wiggins), Christopher Forsean

Smith (Mike Spades), Timothy Dewann Smith (Marjorie Rogers), and Davaris Dequante
            Case 4:17-cr-00111-JM Document 730 Filed 01/25/19 Page 2 of 3



Whitehead (Robert Tellez).

       3.      Defendant Marlon Marbley is set for a change of plea on January 30, 2019,

at 11am.

       4.      Defendant Alicia Lauren Fullington is set for a change of plea on February

6, 2019, at 10am.

       5.      Defendant Jamal McCoy is set for a change of plea on February 7, 2019, at

2pm.

       6.      The following defendants are working with counsel for the United States

to resolve their cases through a plea rather than a trial:   John Webster Batton, Carlos

Eugene Burton, Jeremy Donte Craig, Joseph Jamar Handy, and Davaris Dequante

Whitehead.

       7.      Counsel for the United States has presented plea offers to counsel for

defendants Desmond Kentrell Kelley, Lowell John Ladd, Antonio L. Lewis, Dalvin D.

Lewis, Kwesi Okang Montague, Roderick O. Rainey, Benson Dubois Smith, Christopher

Forsean Smith, and Timothy Dewann Smith.          Counsel for the United States has only

received a response from counsel for Roderick O. Rainey, Christopher Forsean Smith,

and Timothy Dewann Smith, and counsel are still reviewing discovery and evaluating

the United States’ plea offers.

       8.      Defendant Kevin Dwane Dixon intends to proceed to trial but does not

object to a continuance if one of the other co-defendants requests one.

       9.      Defendant Abreana Laray Daniels just hired a new attorney, Ronald

                                              2
          Case 4:17-cr-00111-JM Document 730 Filed 01/25/19 Page 3 of 3



Davis, who was substituted as counsel on January 24, 2019.    (Doc. No. 729).     The

United States anticipates Ms. Daniels will request a continuance of the February 19,

2019, trial date.

       10.     The United States has no objection should counsel for any of the

remaining defendants move for a continuance of the February 19, 2019, trial date.

                                                Respectfully submitted,

                                                CODY HILAND
                                                United States Attorney

                                                BENECIA B. MOORE
                                                Bar No. AR2006050
                                                Assistant United States Attorney
                                                P.O. Box 1229
                                                Little Rock, AR 72203
                                                (501) 340-2614
                                                benecia.moore@usdoj.gov




                                            3
